DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 14 October 2020 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the prior art of record does not disclose a pair of crotch narrowing joints, it is noted that Aledo (4,775,375) is now relied upon to teach this feature.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2016/122152 A1) in view of Skreosen (9,125,758) and Schaar (3,776,233).
With respect to claim 1, Lee discloses an absorbent article, as shown in figure 2, comprising a central lateral axis, a central longitudinal axis, a first side edge, a second side edge, a first end edge, a second end edge, a first waist region, a second waist region, and a crotch region. The article comprises a topsheet, a backsheet, and an absorbent core, as shown but not numbered in figure 5. The article further comprises a pair of leg cuffs, shown in figure 7 but not numbered, wherein first and second leg cuffs are positioned proximate the first and second side edges. A standing barrier 203 extends intermediate the first and second leg cuffs in a direction generally parallel to the lateral axis and proximate to the lateral axis, as shown in figure 7, and is configured to separate urine from bowel movements, as shown in figure 8. A sample receiving device 10 is positioned in the waist region, as shown in figure 2.
Lee discloses all aspects of the claimed invention with the exception of a portion of the sample receiving element being translucent or transparent, and a pair of crotch narrowing joints. Skreosen teaches using a transparent or semi-transparent (i.e. translucent) material to form a urine-receiving bag, as disclosed in column 6, lines 52-57. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make at least a portion of the sample receiving element of Lee transparent or translucent, as taught by Skreosen, to achieve the predictable result of allowing a caregiver to visually discern how much urine has been collected.
Schaar discloses an absorbent article, as shown in figure 10, having a pair of crotch narrowing joints 292 disposed on opposite sides of the longitudinal axis of the article in the crotch region. Schaar teaches that the crotch narrowing joints allow the 
With respect to claim 2, Lee does not disclose the topsheet being liquid permeable in the first waist region and liquid impermeable in the second waist region where the sample receiving element is positioned, however it is noted that Lee shows in figure 8 that the second waist region comprising the sample receiving element is free of absorbent material, and is intended to direct urine into the sample receiving element. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the topsheet of Lee liquid impermeable in the second waist region to achieve the predictable result of a layer that does not allow urine to pass through and thus directs urine into the sample receiving element, while the topsheet in the first waist region is liquid permeable to allow liquid to flow into the absorbent core below it.
With respect to claim 3, a first portion of the sample receiving element forms a portion of the wearer-facing surface in the second waist region and a second portion of the sample receiving element forms a portion of the garment-facing surface, as shown in figure 8.
With respect to claim 4, the standing barrier 203 extends towards the second end edge, as shown in figure 7.
With respect to claim 5, the absorbent core is disposed only in the second waist region, as shown in figures 7 and 8.
With respect to claim 6, the absorbent core is disposed in both the first and second waist regions, as shown in figure 5.
With respect to claim 7, the sample receiving element is expandable into a three-dimensional shape that extends outwardly from the backsheet, as shown in figure 8. 
With respect to claims 8-9, Lee discloses the sample receiving element is expandable into a three-dimensional shape, as shown in figure 6, but remains silent as to the volume of the sample receiving element. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the sample receiving element of Lee with a volume in the range of about 5-50 cm3 to achieve the predictable result of a sample receiving element able to hold a sufficient amount of urine for testing.
With respect to claim 10, a cover 201 is positioned over the sample receiving element and has an aperture therethrough, as shown in figure 7.
With respect to claim 11, the absorbent article is free of the absorbent core in the area of the sample receiving element, as shown in figure 8.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2016/122152 A1) in view of Skreosen (9,125,758) and Schaar (3,776,233), and further in view of Fletcher et al. (2002/0111596).
With respect to claims 12 and 13, Lee, as modified by Skreosen and Schaar, discloses all aspects of the claimed invention with the exception of first and second 
With respect to claim 14, Fletcher teaches providing the article with an outer cover material joined to the backsheet that forms a portion of the garment-facing side of the article, the outer cover being free of a discrete landing zone to eliminate the need for a separate look fastener, as disclosed in paragraph [0088]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Lee with an outer cover that is free of discrete landing zones, as taught by Fletcher, to reduce the amount of material required to produce the article by eliminating the need for additional loop fasteners.
With respect to claim 15, Fletcher teaches the removable fastening member comprises first and second nonwoven materials with an elastic material positioned .

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2016/122152 A1) in view of Skreosen (9,125,758) and Schaar (3,776,233), and further in view of Mishima et al. (6,824,534).
With respect to claim 16, Lee, as modified by Skreosen and Schaar, discloses all aspects of the claimed invention with the exception of the standing barrier being liquid impermeable. Lee discloses the standing barrier is intended to suppress the flow of feces, but remains silent as to the details of the standing barrier. Mishima discloses an absorbent article having a standing barrier 41 extending laterally between a pair of leg cuffs, as shown in figure 3. The standing barrier is liquid impermeable, as disclosed in column 2, lines 58-60, and is intended to prevent fecal matter from flowing into another section of the article, as disclosed in column 3, lines 29-37. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the standing barrier of Lee liquid impermeable, as taught by Mishima, to 
With respect to claim 17, Lee, as modified by Skreosen and Schaar, discloses all aspects of the claimed invention with the exception of the standing barrier comprising an elastic element. Lee discloses the standing barrier is intended to suppress the flow of feces, but remains silent as to the details of the standing barrier. Mishima discloses an absorbent article having a standing barrier 41 extending laterally between a pair of leg cuffs, as shown in figure 3. The standing barrier comprises an elastic element 49, as shown in figure 2, to create tension to allow the standing barrier to rise up and create a barrier, as disclosed in column 3, lines 4-17. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the standing barrier of Lee with an elastic element, as taught by Mishima, to allow the standing barrier to rise up and maintain a barrier against the flow of feces.
With respect to claim 18, Lee discloses an absorbent article, as shown in figure 2, comprising a central lateral axis, a central longitudinal axis, a first side edge, a second side edge, a first end edge, a second end edge, a first waist region, a second waist region, and a crotch region. The article comprises a topsheet, a backsheet, and an absorbent core, as shown but not numbered in figure 5. The article further comprises a pair of leg cuffs, shown in figure 7 but not numbered, wherein first and second leg cuffs are positioned proximate the first and second side edges. A standing barrier 203 extends intermediate the first and second leg cuffs in a direction generally parallel to the lateral axis and proximate to the lateral axis, as shown in figure 7, and is configured to 
Lee discloses all aspects of the claimed invention with the exception of a portion of the sample receiving element being translucent or transparent, a pair of crotch narrowing joints, and the standing barrier being liquid impermeable and comprising an elastic element. Skreosen teaches using a transparent or semi-transparent (i.e. translucent) material to form a urine-receiving bag, as disclosed in column 6, lines 52-57. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make at least a portion of the sample receiving element of Lee transparent or translucent, as taught by Skreosen, to achieve the predictable result of allowing a caregiver to visually discern how much urine has been collected.
Schaar discloses an absorbent article, as shown in figure 10, having a pair of crotch narrowing joints 292 disposed on opposite sides of the longitudinal axis of the article in the crotch region. Schaar teaches that the crotch narrowing joints allow the article to conform better to the infant’s body and to reduce leakage, as disclosed in column 4, lines 32-52. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Lee with crotch narrowing joints, as taught by Schaar, to improve the fit of the article and to reduce leakage from the article.
Lee discloses the standing barrier is intended to suppress the flow of feces, but remains silent as to the details of the standing barrier. Mishima discloses an absorbent article having a standing barrier 41 extending laterally between a pair of leg cuffs, as .

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2016/122152 A1) in view of Skreosen (9,125,758), Schaar (3,776,233), and Mishima et al. (6,824,534), and further in view of Fletcher et al. (2002/0111596).
With respect to claim 19, modified Lee discloses all aspects of the claimed invention with the exception of a removable fastening member having a first fastener on a first surface proximate to the first end and a second fastener on a first surface proximate to the second end. Fletcher discloses an absorbent article, as shown in figure 1, having a removable fastener 34 having a first surface 29 and a second surface 30, wherein the first surface 29 comprises a first fastener 82 proximate a first end 68 and a second fastener 82 proximate a second end 68. Fletcher teaches in paragraph [0008] the removable fasteners can be reused, thus reducing the amount of waste produced. It would therefore have been obvious to one of ordinary skill in the art prior to the effective 
With respect to claim 20, Lee discloses an absorbent article, as shown in figure 2, comprising a central lateral axis, a central longitudinal axis, a first side edge, a second side edge, a first end edge, a second end edge, a first waist region, a second waist region, and a crotch region. The article comprises a topsheet, a backsheet, and an absorbent core, as shown but not numbered in figure 5. The article further comprises a pair of leg cuffs, shown in figure 7 but not numbered, wherein first and second leg cuffs are positioned proximate the first and second side edges. A standing barrier 203 extends intermediate the first and second leg cuffs in a direction generally parallel to the lateral axis and proximate to the lateral axis, as shown in figure 7, and is configured to separate urine from bowel movements, as shown in figure 8. A sample receiving device 10 is positioned in the waist region, as shown in figure 2.
Lee discloses all aspects of the claimed invention with the exception of a portion of the sample receiving element being translucent or transparent. Skreosen teaches using a transparent or semi-transparent (i.e. translucent) material to form a urine-receiving bag, as disclosed in column 6, lines 52-57. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make at least a portion of the sample receiving element of Lee transparent or 
Lee, as modified by Skreosen, discloses all aspects of the claimed invention with the exception of a pair of crotch modifying joints. Schaar discloses an absorbent article, as shown in figure 10, having a pair of crotch narrowing joints 292 disposed on opposite sides of the longitudinal axis of the article in the crotch region. Schaar teaches that the crotch narrowing joints allow the article to conform better to the infant’s body and to reduce leakage, as disclosed in column 4, lines 32-52. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Lee with crotch narrowing joints, as taught by Schaar, to improve the fit of the article and to reduce leakage from the article.
Lee, as modified by Skreosen and Schaar, discloses all aspects of the claimed invention with the exception of the standing barrier being liquid impermeable and comprising an elastic element. Lee discloses the standing barrier is intended to suppress the flow of feces, but remains silent as to the details of the standing barrier. Mishima discloses an absorbent article having a standing barrier 41 extending laterally between a pair of leg cuffs, as shown in figure 3, and comprising an elastic element 49, as shown in figure 2. The standing barrier is liquid impermeable, as disclosed in column 2, lines 58-60, and is intended to prevent fecal matter from flowing into another section of the article, as disclosed in column 3, lines 29-37. The elastic element creates tension to allow the standing barrier to rise up and create a barrier, as disclosed in column 3, lines 4-17.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the standing barrier of Lee to comprise a 
Lee, as modified by Skreosen and Mishima, discloses all aspects of the claimed invention with the exception of a removable fastening member having a first fastener on a first surface proximate to the first end and a second fastener on a first surface proximate to the second end. Fletcher discloses an absorbent article, as shown in figure 1, having a removable fastener 34 having a first surface 29 and a second surface 30, wherein the first surface 29 comprises a first fastener 82 proximate a first end 68 and a second fastener 82 proximate a second end 68. Fletcher teaches in paragraph [0008] the removable fasteners can be reused, thus reducing the amount of waste produced. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Lee with a removable fastening member having first fastener on a first surface proximate to the first end and a second fastener on a first surface proximate to the second end, as taught by Fletcher, to reduce the amount of waste associated with the article by making the fasteners reusable.
With respect to the topsheet being liquid permeable in the first waist region and liquid impermeable in the second waist region where the sample receiving element is positioned, it is noted that Lee shows in figure 8 that the second waist region comprising the sample receiving element is free of absorbent material, and is intended to direct urine into the sample receiving element. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781